Citation Nr: 0832031	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  99-20 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The appellant served on active duty from February 1961 to 
December 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an adverse rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 1999, the Board remanded this 
issue, instructing the RO to issue a statement of the case in 
response to the veteran's notice of disagreement to the RO's 
March 1999 denial of this issue.

In July 2005, the veteran testified at the RO by video 
conference with the undersigned sitting in Washington, D.C.  
A copy of the transcript is of record.

In a September 2005 decision, the Board denied service 
connection for asbestosis.  The veteran appealed the denial 
to the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a Joint Motion for Remand 
(Joint Motion) in August 2006.  By order dated in August 
2006, the Court granted the Joint Motion and remanded the 
matter for compliance with its instructions.

In a February 2007 decision, the Board again denied service 
connection for asbestosis.  The veteran appealed the denial 
to the Court.  By order dated in May 2008, the Court granted 
a Joint Motion from the parties and remanded the matter for 
compliance with its instructions.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to asbestos 
in service, and his allegations of such exposure are not 
credible.

2.  The veteran's current lung disorder is not shown to have 
been manifested in service and/or to have been incurred in or 
aggravated by service.


CONCLUSION OF LAW

A lung disorder, to include asbestosis, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988). 

The information and instructions contained in the DVB 
Circular were subsequently included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  These provisions were 
recently rescinded and are now found at M21-1MR, Part IV, 
Subpart ii, Chapter 2, Section C, which was effective from 
December 13, 2005.

The M21-1MR guidelines provide, in part, that the clinical 
diagnosis of asbestosis or asbestos-related disease requires 
a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, Vet. App. 428 (1993).  Also, an opinion by 
VA's Office of General Counsel discusses the development of 
asbestos claims.  (Apr. 13, 2000), published at 65 Fed Reg. 
33,422 (2000).

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols.  McGinty, 4 Vet. App. at 432.

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  An asbestos-related disease can develop 
from brief exposure to asbestos.  The adjudication of a claim 
for service connection for a disability resulting from 
asbestos exposure should include a determination as to 
whether or not: (1) service records demonstrate the veteran 
was exposed to asbestos during service; (2) development has 
been accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the veteran a questionnaire 
requesting the details of his asbestos exposure history, the 
veteran responded with a written statement, and the RO sent 
his written statement to the appropriate defense department 
agency requesting information concerning the veteran's 
potential for asbestos exposure.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



II.  Asbestosis

As noted above, service connection is only warranted where a 
veteran is shown to have a chronic disability resulting from 
in-service injury or disease.  38 C.F.R. § 3.303.

The veteran contends that he was exposed to asbestos during 
service, in that he was involved with the Civil Engineering 
Squadron, as shown on his Department of Defense (DD) Form 
214.  He primarily contends that he was exposed to asbestos 
while serving at Vandenberg Air Force Base (AFB).  He recalls 
working in all areas of civil engineering, including the 
upkeep of roads and buildings, during his 10 months in 
service.  He remembers repairing broken pieces of the 
buildings that were covered with asbestos.  He also repaired 
broken steam lines and boilers that were covered with 
asbestos.  He also believes that he was exposed to asbestos 
during basic training at Lackland AFB, due to construction 
being performed on the barracks.

Here, the Board notes that the questions of whether the 
veteran has asbestosis or an asbestos-related disease and 
whether such is etiologically related to his service require 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The veteran has provided various medical and 
lay statements in support of this claim.  As the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge, his own opinions on medical diagnoses or 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Review of the record also discloses that the veteran's 
complete service medical records may have been destroyed in a 
fire and are not available, through no fault of the veteran.  
The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), concerning VA's responsibility to obtain a 
veteran's service medical records.  The Board finds, however, 
that no useful purpose would be served in remanding this 
matter for more development.  The veteran himself has 
indicated that these records would not provide a basis to 
grant his claim as there was no treatment for this disorder 
in service many years ago.

In any event, the RO has attempted to locate the veteran's 
service medical records.  The RO has submitted a request to 
the National Personnel Records Center (NPRC) asking for all 
available military medical records for the veteran.  There is 
no indication that the service medical records exist, and the 
best evidence, provided by the veteran himself, indicated 
that unfortunately they no longer exist.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993); see also Hayre, supra 
(VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile).  So 
it is in this case.

A November 2002 letter from the Air Force Medical Operations 
Agency's Office of the Surgeon General (SG) notified the RO 
that a record review by Vandenberg AFB's industrial hygiene 
staff revealed no records on the veteran.  Prior to the 
creation of the Occupational Safety and Health 
Administration, the Department of Defense did not keep 
detailed exposure records.  The SG further noted that the 
veteran's temporary duty at Vandenberg AFB occurred prior to 
1971; therefore, the Air Force would not have maintained any 
individual exposure/health records on him.

At the outset, the Board notes that an October 1998 VA 
examiner found that there was equivocal evidence as to 
whether a diagnosis of pulmonary fibrosis could be 
established.  This examiner stated that, based upon an August 
1994 private medical doctor's assessment that the veteran's 
chest x-ray findings showed parenchymal fibrosis (which were 
not replicated on the current chest x-ray examination), a 
diagnosis of asbestosis could not be excluded.  A December 
1998 VA respiratory diseases examination provided opinion 
that the veteran had emphysema of his lungs.  

For purposes of this decision, the Board will presume that 
the veteran currently manifests asbestosis or an asbestos-
related lung disease.

While the veteran's service medical records are not 
available, the veteran has testified that he received no 
treatment during service for his lung disorder.  In fact, he 
testified of being unaware of any symptomatology until 
approximately 1980, which is almost two decades following his 
separation from service.  Thus, this is not a case involving 
continuity of symptomatology since service.  See 38 C.F.R. 
§ 3.303(b).  See generally Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997) (chronicity may be established by demonstrating 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease).

The veteran's own statements provide the basis for the Board 
to find that the missing service medical records would not 
provide a basis to grant this claim. 

The record before the Board, including the veteran's 
available service records, includes no documentary evidence 
showing that the veteran was exposed to asbestos during his 
nearly 10 months of service.  The veteran himself has 
produced no documentary evidence that he was even at risk for 
asbestos exposure while stationed at Vandenberg and/or 
Lackland AFB's.  Thus, his whole claim rises and falls on his 
lay testimony of asbestos exposure in service.

The Board takes note that the Court has recognized lay 
persons may be competent to testify to asbestos exposure.  
For example, in McGinty, a veteran who claimed a military 
occupational specialty (MOS) as a "hot caseman" was deemed 
competent to testify to wearing asbestos gloves in service.  
For purposes of this decision, the Board will presume the 
veteran's competence to speak to his asbestos exposure.

The veteran's MOS as an apprentice construction helper ("App 
Const. Hlpr"), on its face, does not suggest working with 
asbestos materials.  It also does not suggest, on its face, 
that he was qualified to perform repair work on steam lines 
and boilers, as is claimed at one point during the appeal 
period.

In an application for disability benefits with the Social 
Security Administration filed in 1988, the veteran reported 
working as a "Burner, Rigger, Welder" involving 
"Shipbreaking" from September 1973 to April 1977, as an 
outside machinist involving shipbuilding from April 1977 to 
July 1977, as an oilfield repairman from July 1977 to 
November 1978, as a mechanic for an automobile dealer from 
November 1978 to February 1979, as a millwright for a 
steelmaker from March 1979 to March 1986, and as a shipfitter 
for shipbuilder in March 1986.

It is important to note that the Board has reviewed the 
record in this case in extreme detail.  The first documented 
statement concerning the veteran's asbestos exposure is found 
in a VA Form 21-4138 filing received in May 1994, in response 
to an RO letter requesting him to identify his pre-service, 
in-service and post-service asbestos exposure.  He claimed 
that his asbestos exposure occurred at Vandenberg AFB while 
assigned to the 4392 Civil Engineering Squad (Roads and 
Grounds).  He described his in-service asbestos exposure as 
follows:

I worked in all area of civil engineering from 
upkeep of property to roads and buildings.  
Exposure was from steam lines and buildings that 
were covered in asbestos.  I repaired broken pices 
[sic] of the buildings that were covered with 
asbestos and repaired steam lines and boilers that 
were covered with asbestos."

With respect to his post-service asbestos exposure, the 
veteran merely listed his previous employers and occupations.  
With respect to a company called Cove Contractors, he 
reported working as a "rigger."  He did not identify any of 
these post-service occupations as involving asbestos 
exposure.

The next documented statement concerning the veteran's 
asbestos exposure is found in an August 1994 examination 
report by Dr. G.D.L., prepared in conjunction with an 
asbestos-related civil action.  Notably, the veteran 
previously provided a medical report from this physician 
which did not discuss his asbestos exposure.  However, the RO 
obtained this examination report directly from this 
physician.  

In pertinent part, the examination report obtained by the RO 
records the veteran's asbestos exposure history as follows:

[The veteran] states that his exposure to asbestos 
began in the early 1970's when he was employed at 
Cove Contractors.  He would be involved with 
cutting up strips for scrap and states that he 
would be exposed to a heavy amount of asbestos 
dust when he would have to remove pipe insulation 
as well as other types of insulation from the 
ships.  He smoked approximately 1/2 packs of 
cigarettes a day for 12 years and stopped smoking 
in 1967.

The Board finds that this statement from the veteran to his 
doctor totally undermines the veteran's creditability with 
the VA, for reasons discussed below. 

During an RO hearing in March 1996, the veteran testified to 
asbestos exposure in service while performing repairs to 
barracks and other buildings, removing torn-up pieces of 
insulation around the barracks and plumbing, and hauling 
those materials to the dump.  He did not wear any protective 
covering.  He stated that he was exposed to flying asbestos 
dust from 4 to 8 hours a day, five days a week, for eight 
months.  He first noticed breathing difficulties in 1979, had 
a larynx stripping performed in 1980, and had a laryngeal 
tumor removed in 1988.  With respect to his post-service 
exposure, he testified as follows:

REP:  Are you aware of any exposure at all, after service?
VET:  Basically, __________, no.
REP:  In other words, you were just in a building, as 
anybody else would be; and, if there happened to be 
asbestos there, then you were exposed to it?
VET:  Yes, sir...

HO:  ... Okay, you had several jobs after service, truck 
driving and, at one, you were a millwright?
VET:  Yes, ma'am, in a steel mill.
HO:  Explain to me what that is.
VET:  It's _______ mechanic and _______ mechanic.
HO:  Okay, what kind of engines, as a mechanic, did you 
take care of?
VET:  It's kind of hard to explain that.  Have you ever 
worked in a steel mill?
HO:  No, I haven't, but ...
VET:  That's the reason it's hard to explain.  The 
machinery in the steel mill, when it breaks down, I repair 
it.
REP:  Are these run by electricity or gas-driven?
VET:  Most of them have electric motors driving them.
HO:  Did they have any asbestos in them, that you knew of?  
Casings or ...
VET:  I don't know.
HO:  You were a rigger?
VET:  Yes, ma'am, I __________ on ships in Panama City.
HO:  Did that have to do with oil?
VET:  No, ma'am.  When we cut a piece off of a ship, we'd 
hook a crane up to it where you can remove it.  And that's 
what's called a rigger.
HO:  So you were basically running the crane?
VET:  No, ma'am; I was hooking the cables that the crane 
used up to the part that's being removed from the ship.
HO:  Did this involve any asbestos exposure, do you know?
VET:  It could have.
HO:  Were they old ships?
VET:  Yes, ma'am, they were World War II ships.
HO:  Okay.  And your oil-mill mechanic was probably about 
the same as your millwright with steel, doing the same 
things with it?
VET:  Basically, mechanic work.  But, about that I 
couldn't tell you.  I don't believe there was any asbestos 
in that at all.

In pertinent part, the record next contains a September 1998 
VA examination report which recorded the veteran's asbestos 
exposure history as follows:

. . . while he was in the military service he worked 
in construction.  He claims he was working cleaning 
out the floors in barracks and other buildings that 
were being repaired and were having asbestos 
material removed.  He is claiming that he was 
sweeping the floors and removing the asbestos debris 
that was left by workers.

During a video-conference hearing before the undersigned 
Veterans Law Judge in July 2005, the veteran testified to 
being exposed to asbestos during basic training at Lackland 
AFB, wherein construction was being performed on the 
barracks.  At Vandenberg AFB, his MOS as a construction 
worker helper involved cleaning up debris containing 
asbestos.  He stated that he first developed a growth in his 
vocal cords in the 1980's which ultimately required surgical 
removal in 1988.  When pursuing civilian litigation regarding 
asbestos exposure, he told his attorneys that his asbestos 
exposure occurred while working at a shipyard.  However, 
given that his vocal cord growth occurred within 7 years of 
that exposure and based upon literature indicating asbestos-
related diseases manifested 20 to 25 years after exposure, he 
realized that his asbestos exposure responsible for his 
diseases must have occurred in service.

On review of the record in its entirety, the Board finds that 
the veteran is not shown to have been exposed to asbestos in 
service, and that his allegations of such exposure are not 
credible.  Quite simply, the veteran is shown to be an 
untruthful historian of his asbestos exposure history to such 
a degree that his allegations of in-service asbestos duties 
and exposure are entitled to no probative weight.

The veteran's allegations of in-service duties and asbestos 
exposure are riddled with inconsistencies that cannot be 
reconciled.  For example, on his first statement of exposure 
provided to VA in 1994, he alleged asbestos exposure by 
repairing buildings covered with asbestos and repairing steam 
lines and boilers covered with asbestos.  

There is no documentary evidence of record showing that, 
during service, the veteran had the requisite qualifications 
to repair steam lines and boilers.  In the intervening 14 
years since that statement, the veteran never again alleged 
performing such duties.  

Further, in statements to a VA examiner in 1998 and testimony 
before the Board in 2005, the veteran indicated that his 
asbestos exposure occurred while cleaning up and removing 
asbestos materials "left by workers."  

As evidenced by these statements, the veteran's recollections 
of his in-service duties are inconsistent and unreliable.  
However, this credibility concern pales in comparison to his 
statements and testimony concerning his actual knowledge of 
asbestos exposure, which at times appear to reach the level 
of false statements being provided to VA, under oath. 

The veteran's own statement contained in the August 1994 
letter from a private physician to an attorney representing 
the veteran in asbestos-related civil action, indicating that 
his "exposure to asbestos began in early 1970's when he was 
employed at Cove Contractors," provides highly probative 
evidence against this claim.  This statement provides direct 
evidence from the veteran himself that his asbestos exposure 
began after service, which appears consistent with the 
overall evidentiary record.  In any event, it clearly 
indicates that the veteran is an inaccurate historian. 

The veteran's statements and testimony concerning his post-
service asbestos exposure further undermines his credibility.  
In fact, in the Board's opinion, the veteran appears to have 
given false testimony before the RO in 1996.  

For example, in his May 1994 asbestos exposure history 
provided to the RO, the veteran identified his previous 
employers and occupations, but did not identify any of these 
post-service occupations as involving asbestos exposure.  In 
his 1996 testimony before the RO, the veteran indicated that 
he had "[b]asically" "no" post-service asbestos exposure 
history, except by incidental exposure from being in 
buildings and being near materials being hooked up to a 
crane.  He stated that he "could have" been exposed to 
asbestos while working on World War II ships.

In this context, it is instructive for the Board to reiterate 
for the record the veteran's report of his post-service 
occupational exposure to a physician in August 1994 (two 
years before his testimony before the RO):

[The veteran] states that his exposure to 
asbestos began in the early 1970's when he was 
employed at Cove Contractors.  He would be 
involved with cutting up strips for scrap and 
states that he would be exposed to a heavy amount 
of asbestos dust when he would have to remove 
pipe insulation as well as other types of 
insulation from the ships...

The Board notes the use of the word "heavy" in the 
veteran's description of his exposure to asbestos after 
service, in complete contradiction to his testimony before 
the RO. 

It is the finding of the Board that the veteran has 
demonstrated a severe lack of candor concerning his post-
service asbestos exposure history in his written statements 
and testimony before the RO and the Board.  Because of these 
inconsistencies and near false (if not false) statements and 
testimony, the Board finds that the probative value of his 
allegations is totally compromised.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  

In the absence of documentary evidence showing asbestos 
exposure in service, the veteran's untrustworthy allegations 
concerning his in-service duties and asbestos exposure is 
entitled to no probative value.  To the extent that any 
probative value can be assigned, such value is overwhelmingly 
outweighed by his statement in August 1994.  The Board finds 
that the veteran's asbestos exposure history began after 
service by assigning greater probative value to his August 
1994 statement, reporting asbestos exposure beginning after 
service, as being more trustworthy and consistent with the 
overall evidentiary record.

The Board has also considered the post-service medical 
evidence of record, which includes an August 1994 letter from 
a private physician to an attorney representing the veteran 
in asbestos-related civilian litigation.  This physician 
linked the veteran's post-service asbestos exposure to his 
laryngeal mass excised in 1988.  In short, the August 1994 
letter is competent medical evidence showing that any 
asbestos exposure occurred post-service, providing evidence 
against this claim.

Records from Social Security Administration (SSA) include a 
determination that the veteran is unemployable with a primary 
diagnosis of status-post laryngectomy and a secondary 
diagnosis of voice box, as well as supporting medical 
evidence.  The Board finds that the SSA records are not 
relevant to the veteran's VA claim, except for the fact that 
it reinforces the types of post-service occupations he held 
since 1973.  None of these documents are dated during the 
veteran's active duty period.  In fact, they are dated over 
30 years after his discharge.  They do not address whether 
the veteran was exposed to asbestos during his nearly 10 
months of service, and do not link any disease to in-service 
asbestos exposure.

The Board further notes that there is no medical opinion from 
a physician supporting the veteran's contention of in-service 
exposure and/or that any currently manifested lung disorder 
has any association to event(s) in service.  On the other 
hand, as noted above, in August 1994, a private physician 
endorsed the contention the veteran made to him at that time, 
that any asbestos exposure occurred years after service.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for asbestosis or any 
asbestos-related disease.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

III.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This claim was initially adjudicated in March 1999, which 
predates the passage of the VCAA.  As such, the requirement 
for a VCAA compliant notice predating the initial unfavorable 
decision on the claim by the agency of original jurisdiction 
(AOJ) is an impossibility in this case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

In this case, the RO provided the veteran a letter in April 
1994 requesting him to furnish information concerning his 
asbestos exposure history.  The veteran responded to this 
letter in May 1994, and subsequently provided further 
statements and testimony (before the RO in 1996 and the Board 
in 2005) concerning his asbestos exposure history.  

As evidenced by the pleadings before the Court, the veteran 
and his counsel are acutely aware of the types of evidence 
and/or information deemed necessary to substantiate the issue 
concerning the veteran's asbestos exposure history, which is 
the dispositive issue in this case.

By letters dated February and June 2003, the veteran was 
advised of the types of evidence and/or information deemed 
necessary to substantiate his claim as well as the relative 
duties upon himself and VA in developing his claim.  He was 
further advised to send the needed evidence directly to the 
RO, and that it was his responsibility to provide any records 
that weren't in the possession of a Federal department or 
agency.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The timing 
deficiencies of these notices were cured with readjudication 
of the claim in a November 2003 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

On review of the record, the Board finds that any defect with 
regard to the timing or content of the notice to the veteran 
is harmless because the veteran has actual notice of the 
evidentiary requirements concerning the dispositive issue of 
this case - his alleged exposure to asbestos in service.  He 
has had ample opportunity to present evidence on this issue, 
including testimony before the RO in 1996 and the Board in 
2005.  In pleadings before the Court, the veteran's 
representative did not argue any notice deficiencies in this 
case.  In an August 2008 statement, the veteran's attorney 
did not request any further notice in this case, and waived 
any remaining time to submit additional evidence.  The Board 
finds that there has been no prejudice to the veteran, who 
has had a meaningful opportunity to participate in his claim 
with the assistance of his attorney, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  As 
the claim remains denied, the downstream issues of assigning 
a disability rating and effective date of award are not 
implicated.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, available, relevant 
evidence.  In June 2003 correspondence, the veteran stated 
that he had no additional medical support for his asbestosis 
claim.  VA has obtained SSA records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim. An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 C.F.R. § 3.159(c)(4). 

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  The veteran has 
been examined by VA and non-VA medical professionals and 
those records are with the claims files.  The veteran has 
denied persistent or recurrent symptoms of disability since 
service, and the Board finds no credible evidence of 
continuity of symptomatology in this case.  

Furthermore, the Board has determined that there is no 
credible evidence that the veteran was exposed to asbestos in 
service, and that there is no competent evidence suggesting 
that the veteran's current lung disorder is otherwise related 
to event(s) in service.  

As discussed above, without evidence of exposure to asbestos 
during service (a required element to prove this case), 
another examination to determine the veteran's current 
condition, over 40 years after service, would not be relevant 
to show that the veteran was exposed to asbestos during 
service, particularly when the record unequivocally shows a 
significant post-service history of asbestos exposure 
beginning over 30 years ago.

In the absence of evidence of an in-service exposure to 
asbestos, referral of this case to obtain an examination 
and/or an opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's rejected assertions regarding what occurred in 
service.  The Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion on when it is based exclusively on the recitations of 
a claimant that have been previously rejected.)

With regard to the joint motion, the Board has cited the lay 
and medical evidence that does not support the veteran's 
claim, as requested by the parties of the joint motion.  The 
Board finds that an examination, additional notice to the 
veteran beyond the extensive notice provide to him in this 
case, or another attempt to locate records would serve no 
constructive purpose in this case. 
 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Entitlement to service connection for asbestosis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


